DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	On pg. 8 of Applicant’s Response, applicant requests status of the unelected claims 9-12 and 21-22 of Group II.

	The elected claims 9-12 and 21-22 of Group II were withdrawn from consideration and were not examined in the Non-Final Rejection dated 09/03/2020.
	
3.  	On pgs. 10-11 of Applicant’s Response, applicant argues that Contrary to claim 1, Dash does not describe or suggest at least, "changing ... the MM service state to a NORMAL SERVICE state in response to ... the detecting a MM service state [is set to ATTEMPTING TO UPDATE]." Dash may describe a process by which a UE in the ATU state is able to establish a CS voice call similar to how a UE in the NS state would establish such a call. However, Dash is completely silent regarding "changing" the state of the UE from the ATU state to the NS state. Accordingly, Applicants respectfully submit that Dash does not describe or suggest at least, "changing ... the MM service 

	Examiner respectfully disagrees with applicant’s argument. 
	Claim 1 states, “changing, by the UE, the MM service state to a NORMAL SERVICE state in response to the receiving a valid TMSI and the detecting a MM service state”.
 	Dash describes in par. 47, a changing, by the UE, the MM service state from EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state to EMM-REGISTERED.NORMAL-SERVICE state in response to receiving a valid IMSI and detecting the EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state.
Dash states in par. 47, “Further, as indicated above, the UE 202 may enter the EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state due to temporary issue (~in response to detecting by UE that the UE has entered the EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state (detecting the MM service state)) of the SG interface 214 between the MME 206 and the MSG server 208. In some embodiments, when the temporary issue of the SG interface 214 is resolved and an MT CS voice call has to be established for the UE 202, the MSC server 208 is configured to provide a paging message (i.e., an MT CS paging) to the UE 202 via the MME 206, with the IMSI identifier (~in response to receiving a valid IMSI) that identifies the UE 202, in order to initiate a re-registration of the UE 202 (~EMM-REGISTERED.NORMAL-SERVICE) with the MSC server 208”, wherein the UE changes MM service state to EMM-REGISTERED.NORMAL-SERVICE (~a normal service state) in response to receiving a valid IMSI and in response to detecting EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state (~detecting a MM service state).
	Since Dash does not explicitly teach that the IMSI is a TMSI, Iwai’s teaching of TMSI (~Temporary Mobile Subscriber Identity) was combined.


Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3, 6-8, 13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dash (WO 2017/151259 A1) in view of Iwai (US 2017/0135010 A1).

Regarding claim 1, Dash teaches a method for handling a service connection in a wireless communication system ([0033], “In some embodiments, the UE 102 may transmit, when it is determined that a group of one or more CS base stations is available, a service related message for the CS connection to at least one of the CS base stations in the group”), comprising: 
 	detecting, by a User Equipment (UE), a Mobility Management (MM) service state of the UE is set to ATTEMPTING TO UPDATE ([0100], “determine whether the UE is in a failure state comprising an evolved packet system mobility management (EMM)- REGISTERED.ATTEMPTING-TO-UPDATE-MM or an EMM-REGISTERED.PLMNSEARCH or an EMM-REGISTERED.LIMITED-SERVICE”; [0047], “UE 202 may enter the EMMREGISTERED.ATTEMPTING-TO-UPDATE-MM state due to temporary issue of the SG interface 214 between the MME 206 and the MSG server 208”); 
 	receiving, by the UE, a valid Mobile Subscriber Identity (MSI) in a MSI reallocation procedure from a base station via a Radio Resource Control (RRC) connection ([0047], “In some embodiments, when the temporary issue of the SG interface 214 is resolved and an MT CS voice call has to be established for the UE 202, the MSC server 208 is configured to provide a paging message (i.e., an MT CS paging) to the UE 202 via the MME 206, with the IMSI identifier that identifies the UE 202, in order to initiate a re-registration of the UE 202 with the MSC server 208”, wherein the MME 206 connects with UE 202 via EUTRAN 204 comprising an eNBs (~base stations); [0067], baseband circuitry 604 may include elements of a protocol stack such as, for example, elements of an evolved universal terrestrial radio access network (EUTRAN) protocol including, for example, physical (PHY), media access control (MAC), radio link control (RLC), packet data convergence protocol (PDCP), and/or radio resource control (RRC) elements. A central processing unit (CPU) 604e of the baseband circuitry 604 may be configured to run elements of the protocol stack for signaling of the PHY, MAC, RLC, PDCP and/or RRC layers”, wherein the RRC connection exists between UE and eNB (~base station); [0036], “CS core 108 is configured to provide a paging message (e.g., the MT CS paging) to the UE 102 via the PS core 106, with the IMSI identifier that identifies the UE 102, in order to initiate a re-registration of the UE 102 with the CS core 108”); 
  	changing, by the UE, the MM service state to a NORMAL SERVICE state in response to the receiving a valid MSI and the detecting a MM service state (Dash [0047] teaches changing, by the UE, the MM service state from EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state to EMM-REGISTERED.NORMAL-SERVICE state in response to receiving a valid IMSI and detecting the EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state; [0047], “Further, as indicated above, the UE 202 may enter the EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state due to temporary issue (~in response to detecting by UE that the UE has entered the EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state (detecting the MM service state)) of the SG interface 214 between the MME 206 and the MSG server 208. In some embodiments, when the temporary issue of the SG interface 214 is resolved and an MT CS voice call has to be established for the UE 202, the MSC server 208 is configured to provide a paging message (i.e., an MT CS paging) to the UE 202 via the MME 206, with the IMSI identifier (~in response to receiving a valid IMSI) that identifies the UE 202, in order to initiate a re-registration of the UE 202 (~EMM-REGISTERED.NORMAL-SERVICE) with the MSC server 208”, wherein the UE changes MM service state to EMM-REGISTERED.NORMAL-SERVICE (~a normal service state) in response to receiving a valid IMSI and in response to detecting EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state (~detecting a MM service state); [0044], “if it is determined that the UE 202 is operating in the EMM-REGISTERED.NORMAL-SERVICE, the UE 202 is configured to establish the CS communication session (i.e., an MO voice call or a mobile terminating (MT) voice call) through the CSFB procedure”, wherein receiving the valid MSI and establishing a call for the UE, the state would be changed from EMMREGISTERED.ATTEMPTING-TO-UPDATE-MM state to EMM-REGISTERED.NORMAL-SERVICE state; [0116], “when the UE is operating in a non-failure state comprising an EMM-REGISTERED.NORMAL-SERVICE, establish the CS communication session comprising the MO CS call or the MT CS call through CSFB procedure”; [0100], “determine whether the UE is in a failure state comprising an evolved packet system mobility management (EMM)- REGISTERED.ATTEMPTING-TO-UPDATE-MM or an EMM-REGISTERED.PLMNSEARCH or an EMM-REGISTERED.LIMITED-SERVICE”); and 
 	sending, by the UE, a first paging response message to the base station in response to the changing the MM service state and a first paging indication message received from the base station to establish the service connection, the first paging ([0047], “ the MSC server 208 is configured to provide a paging message (i.e., an MT CS paging) to the UE 202 via the MME 206, with the I MSI identifier that identifies the UE 202 … Upon completion of the re-registration or registration procedure, the UE 202 is configured to establish the MT CS voice call through appropriate CSFB procedure. In some embodiments, the UE 202 is configured to provide a service request message, for example, an extended service request message comprising an indicator that the CS communication session comprising the MT CS voice call is to be established, in order to initiate the CSFB procedure, upon completion of the re-registration procedure”).  
	Dash does not explicitly teach that the Mobile Subscriber Identity (MSI) is a Temporary Mobile Subscriber Identity (TMSI).
	However, Iwai teaches a Temporary Mobile Subscriber Identity (TMSI) ([0093], “eNodeB 112 receives the S1AP: Paging, creates an RRC: Paging message, and transmits the RRC: Paging message through a Paging control channel (PCCH), a Paging channel (PCH), and a Physical downlink shared channel (PDSCH). This RRC: Paging message is addressed to the temporary identifier (i.e., S-TMSI) that the source MME 121S has allocated to the UE”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Iwai with the teaching of Dash in order to ensure the privacy of the mobile subscriber and enable more efficient radio signalling procedures. 

(Iwai [0047], “Upon completion of the re-registration or registration procedure, the UE 202 is configured to establish the MT CS voice call through appropriate CSFB procedure”).  

 	Regarding claim 6, Dash in view of Iwai teaches the method of claim 1, further comprising: a paging indication message received from a base station including an International Mobile Subscriber Identity (IMSI) (Dash [0047], the MSC server 208 is configured to provide a paging message (i.e., an MT CS paging) to the UE 202 via the MME 206, with the IMSI identifier that identifies the UE 202, in order to initiate a re-registration of the UE 202 with the MSC server 208”).
 	Dash does not explicitly teach sending a second paging response message to the base station in response to a second paging indication message received from the base station, wherein the receiving a valid TMSI is performed after the sending a second paging response message to the base station.
	However, Iwai further teaches sending a second paging response message to the base station in response to a second paging message received from the base station ([0184], “UE 111 transmits the NAS message (e.g., Identity Response message) indicating its IMSI”), 
 	wherein the receiving a valid TMSI is performed after the sending a second paging response message to the base station ([0186-0187], “In Step S809, the target MME 121T transmits, to the source MME 121S, a response message indicating the temporary identifier (e.g., GUTI, S-TMSI or M-TMSI) allocated to the UE 111 by the target MME 121T. In Step S810, the source MME 121S informs the UE 111 about the ID of the new MME after relocation (i.e., target MME 121T). Further, the source MME 121S informs the UE 111 about the temporary identifier allocated to the UE 111 by the target MME 121T”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Iwai with the teaching of Dash as modified by Iwai in order to ensure the privacy of the mobile subscriber and enable more efficient radio signalling procedures. 

 	Regarding claim 7, Dash in view of Iwai teaches the method of claim 6.
	Dash does not explicitly teach further comprising: completing a communication performed based on the second paging indication message, wherein the changing the MM service state is performed after the completing a communication.
	However, Iwai further teaches completing a communication performed based on the second paging indication message ([0184], “source MME 121S makes an inquiry to the UE 111 about the IMSI of the UE 111. For this inquiry, a NAS: Identity Request message may be used”, wherein the NAS identity request message received by the UE 111 from the source MME 121S via eNodeB 112 completes a communication performed between the eNodeB 112 and the UE 111 and this is based on receiving the NAS identity request message or based on the NAS identity request message that is received), 
service state changes from idle [see 0181] to other than the idle state of performing TAU procedure or service request procedure [see 0188]; [0181], “source MME 121S receives a NAS message addressed to the source MME 121S (e.g., TAU Request message, Service Request message) from the UE 111 that has attached to the EPC 120 (i.e., EMM-REGISTERED state) and that is in the idle state (i.e., ECM-IDLE State)”; [0188], “registered MME information that has been updated to indicate the target MME 121T is used for subsequent transmissions of RRC messages and NAS messages (e.g., TAU Request, and Service Request). For example, the UE 111 may perform new TAU procedure or Service Request procedure with the target MME 121T (Step S812)”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Iwai with the teaching of Dash as modified by Iwai in order to ensure the privacy of the mobile subscriber and enable more efficient radio signalling procedures. 

 	Regarding claim 8, Dash in view of Iwai teaches the method of claim 7, wherein the communication is a circuit switched call (Dash [0047], “an extended service request message comprising an indicator that the CS communication session comprising the MT CS voice call is to be established, in order to initiate the CSFB procedure, upon completion of the re-registration procedure”).  

([0033], “In some embodiments, the UE 102 may transmit, when it is determined that a group of one or more CS base stations is available, a service related message for the CS connection to at least one of the CS base stations in the group”), comprising: 
 	processing circuitry configured to ([0016], “a processor (e.g., a microprocessor, a controller, or other processing device), a process running on a processor, a controller, an object, an executable, a program, a storage device, a computer, a tablet PC and/or a user equipment (e.g., mobile phone, etc.) with a processing device”), 
 	detect a Mobility Management (MM) service state of the UE is set to ATTEMPTING TO UPDATE ([0100], “determine whether the UE is in a failure state comprising an evolved packet system mobility management (EMM)- REGISTERED.ATTEMPTING-TO-UPDATE-MM or an EMM-REGISTERED.PLMNSEARCH or an EMM-REGISTERED.LIMITED-SERVICE”; [0047], “UE 202 may enter the EMMREGISTERED.ATTEMPTING-TO-UPDATE-MM state due to temporary issue of the SG interface 214 between the MME 206 and the MSG server 208”),  
 	receive a valid Mobile Subscriber Identity (MSI) in a MSI reallocation procedure from a base station via a Radio Resource Control (RRC) connection ([0047], “In some embodiments, when the temporary issue of the SG interface 214 is resolved and an MT CS voice call has to be established for the UE 202, the MSC server 208 is configured to provide a paging message (i.e., an MT CS paging) to the UE 202 via the MME 206, with the IMSI identifier that identifies the UE 202, in order to initiate a re-registration of the UE 202 with the MSC server 208”, wherein the MME 206 connects with UE 202 via EUTRAN 204 comprising an eNBs (~base stations); [0067], baseband circuitry 604 may include elements of a protocol stack such as, for example, elements of an evolved universal terrestrial radio access network (EUTRAN) protocol including, for example, physical (PHY), media access control (MAC), radio link control (RLC), packet data convergence protocol (PDCP), and/or radio resource control (RRC) elements. A central processing unit (CPU) 604e of the baseband circuitry 604 may be configured to run elements of the protocol stack for signaling of the PHY, MAC, RLC, PDCP and/or RRC layers”, wherein the RRC connection exists between UE and eNB (~base station); [0036], “CS core 108 is configured to provide a paging message (e.g., the MT CS paging) to the UE 102 via the PS core 106, with the IMSI identifier that identifies the UE 102, in order to initiate a re-registration of the UE 102 with the CS core 108”), 
 	change the MM service state to a NORMAL SERVICE state in response to receiving the valid TMSI and detecting the MM service state is set to ATTEMPTING TO UPDATE (Dash [0047] teaches changing, by the UE, the MM service state from EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state to EMM-REGISTERED.NORMAL-SERVICE state in response to receiving a valid IMSI and detecting the EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state; [0047], “Further, as indicated above, the UE 202 may enter the EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state due to temporary issue (~in response to detecting by UE that the UE has entered the EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state (detecting the MM service state)) of the SG interface 214 between the MME 206 and the MSG server 208. In some embodiments, when the temporary issue of the SG interface 214 is resolved and an MT CS voice call has to be established for the UE 202, the MSC server 208 is configured to provide a paging message (i.e., an MT CS paging) to the UE 202 via the MME 206, with the IMSI identifier (~in response to receiving a valid IMSI) that identifies the UE 202, in order to initiate a re-registration of the UE 202 (~EMM-REGISTERED.NORMAL-SERVICE) with the MSC server 208”, wherein the UE changes MM service state to EMM-REGISTERED.NORMAL-SERVICE (~a normal service state) in response to receiving a valid IMSI and in response to detecting EMM-REGISTERED.ATTEMPTING-TO-UPDATE-MM state (~detecting a MM service state); [0044], “if it is determined that the UE 202 is operating in the EMM-REGISTERED.NORMAL-SERVICE, the UE 202 is configured to establish the CS communication session (i.e., an MO voice call or a mobile terminating (MT) voice call) through the CSFB procedure”, wherein receiving the valid MSI and establishing a call for the UE, the state would be changed from EMMREGISTERED.ATTEMPTING-TO-UPDATE-MM state to EMM-REGISTERED.NORMAL-SERVICE state; [0116], “when the UE is operating in a non-failure state comprising an EMM-REGISTERED.NORMAL-SERVICE, establish the CS communication session comprising the MO CS call or the MT CS call through CSFB procedure”; [0100], “determine whether the UE is in a failure state comprising an evolved packet system mobility management (EMM)- REGISTERED.ATTEMPTING-TO-UPDATE-MM or an EMM-REGISTERED.PLMNSEARCH or an EMM-REGISTERED.LIMITED-SERVICE”), and 
 	send a first paging response message to the base station in response to changing the MM service state to the NORMAL SERVICE state and a first paging indication message received from the base station to establish the service connection, the first paging indication message including the valid MSI ([0047], “ the MSC server 208 is configured to provide a paging message (i.e., an MT CS paging) to the UE 202 via the MME 206, with the IMSI identifier that identifies the UE 202 … Upon completion of the re-registration or registration procedure, the UE 202 is configured to establish the MT CS voice call through appropriate CSFB procedure. In some embodiments, the UE 202 is configured to provide a service request message, for example, an extended service request message comprising an indicator that the CS communication session comprising the MT CS voice call is to be established, in order to initiate the CSFB procedure, upon completion of the re-registration procedure”).  
	Dash does not explicitly teach that the Mobile Subscriber Identity (MSI) is a Temporary Mobile Subscriber Identity (TMSI).
	However, Iwai teaches a Temporary Mobile Subscriber Identity (TMSI) ([0093], “eNodeB 112 receives the S1AP: Paging, creates an RRC: Paging message, and transmits the RRC: Paging message through a Paging control channel (PCCH), a Paging channel (PCH), and a Physical downlink shared channel (PDSCH). This RRC: Paging message is addressed to the temporary identifier (i.e., S-TMSI) that the source MME 121S has allocated to the UE”). 



 	Regarding claim 15, Dash in view of Iwai teaches the UE of claim 13, wherein the service connection is at least one of a call connection, a Short Message Service (SMS) connection or a supplementary service (SS) connection (Dash [0047], “Upon completion of the re-registration or registration procedure, the UE 202 is configured to establish the MT CS voice call through appropriate CSFB procedure”).  

	Regarding claim 18, Dash in view of Iwai teaches the UE of claim 13, wherein a paging indication message received from the base station including an International Mobile Subscriber Identity (IMSI) (Dash [0047], the MSC server 208 is configured to provide a paging message (i.e., an MT CS paging) to the UE 202 via the MME 206, with the IMSI identifier that identifies the UE 202, in order to initiate a re-registration of the UE 202 with the MSC server 208”).
	Dash does not explicitly teach the processing circuitry is configured to: 
send a second paging response message to the base station in response to a second paging indication message received from the base station, and receive the valid TMSI after sending the second paging response message to the base station.
([0247, “each of processors included in the source MME 121S, the target MME 121T, the secondary MME 821, the UE 111, and the eNodeB 112 according to the above-described illustrative embodiments executes one or more programs including a set of instructions that causes a computer to perform algorithms described using the sequence charts and the like”): send a second paging response message to a base station in response to a second paging message received from the base station (Iwai [0184], “UE 111 transmits the NAS message (e.g., Identity Response message) indicating its IMSI”), and 
 	receive a valid TMSI after sending a second paging response message to the base station (Iwai [0186-0187], “In Step S809, the target MME 121T transmits, to the source MME 121S, a response message indicating the temporary identifier (e.g., GUTI, S-TMSI or M-TMSI) allocated to the UE 111 by the target MME 121T. In Step S810, the source MME 121S informs the UE 111 about the ID of the new MME after relocation (i.e., target MME 121T).  Further, the source MME 121S informs the UE 111 about the temporary identifier allocated to the UE 111 by the target MME 121T”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Iwai with the teaching of Dash as modified by Iwai in order to ensure the privacy of the mobile subscriber and enable more efficient radio signalling procedures. 

(Dash [0016], “a processor (e.g., a microprocessor, a controller, or other processing device), a process running on a processor, a controller, an object, an executable, a program, a storage device, a computer, a tablet PC and/or a user equipment (e.g., mobile phone, etc.) with a processing device”): 
 	change the MM service state to a NORMAL SERVICE state after completing the communication (Dash [0044], “if it is determined that the UE 202 is operating in the EMM-REGISTERED.NORMAL-SERVICE, the UE 202 is configured to establish the CS communication session (i.e., an MO voice call or a mobile terminating (MT) voice call) through the CSFB procedure”, wherein receiving the valid MSI and establishing a call for the UE, the state would be changed from EMMREGISTERED.ATTEMPTING-TO-UPDATE-MM state to EMM-REGISTERED.NORMAL-SERVICE state; [0116], “when the UE is operating in a non-failure state comprising an EMM-REGISTERED.NORMAL-SERVICE, establish the CS communication session comprising the MO CS call or the MT CS call through CSFB procedure”; [0049], “a UE is determined to be in a non-failure state (i.e., a normal state), if the EMM state associated with the UE comprises an EMM-REGISTERED.NORMALSERVICE state”; [0032], “in 3GPP enabled LTE networks, when the UE is in the EMM-REGISTERED.NORMAL-SERVICE (i.e., the normal state), the CS communication session (i.e., the MO CS voice call or the MT CS voice call) is established through the CSFB procedure”; [0030], “in the case of 3GPP LTE networks, the normal state can comprise an EMM-REGISTERED.NORMAL-SERVICE state of the UE”; [0100], “determine whether the UE is in a failure state comprising an evolved packet system mobility management (EMM)- REGISTERED.ATTEMPTING-TO-UPDATE-MM or an EMM-REGISTERED.PLMNSEARCH or an EMM-REGISTERED.LIMITED-SERVICE”; [0047], “UE 202 may enter the EMMREGISTERED.ATTEMPTING-TO-UPDATE-MM state due to temporary issue of the SG interface 214 between the MME 206 and the MSG server 208”).
	Dash does not explicitly teach wherein the processing circuitry is configured to: complete a communication performed based on the second paging indication message.
 	However, Iwai further teaches wherein a processing circuitry is configured to ([0247], “each of processors included in the source MME 121S, the target MME 121T, the secondary MME 821, the UE 111, and the eNodeB 112 according to the above-described illustrative embodiments executes one or more programs including a set of instructions that causes a computer to perform algorithms described using the sequence charts and the like”): 
 	complete a communication performed based on a second paging indication message ([0184], “source MME 121S makes an inquiry to the UE 111 about the IMSI of the UE 111. For this inquiry, a NAS: Identity Request message may be used”, wherein the NAS identity request message received by the UE 111 from the source MME 121S via eNodeB 112 completes a communication performed between the eNodeB 112 and the UE 111 and this is based on receiving the NAS identity request message or based on the NAS identity request message that is received).


 	Regarding claim 20, Dash in view of Iwai teaches the UE of claim 19, wherein the communication is a circuit switched call (Dash [0047], “an extended service request message comprising an indicator that the CS communication session comprising the MT CS voice call is to be established, in order to initiate the CSFB procedure, upon completion of the re-registration procedure”).  

7.	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dash in view of Iwai, and further in view of Watfa (US 2011/0103277 A1).

	Regarding claim 2, Dash in view of Iwai teaches the method of claim 1, further comprising: changing, by the UE, an update status of the UE in response to the receiving a valid MSI (Dash [0044], “if it is determined that the UE 202 is operating in the EMM-REGISTERED.NORMAL-SERVICE, the UE 202 is configured to establish the CS communication session (i.e., an MO voice call or a mobile terminating (MT) voice call) through the CSFB procedure”, wherein receiving the valid MSI and establishing a call for the UE, the state would be changed from EMMREGISTERED.ATTEMPTING-TO-UPDATE-MM state to EMM-REGISTERED.NORMAL-SERVICE state; [0116], “when the UE is operating in a non-failure state comprising an EMM-REGISTERED.NORMAL-SERVICE, establish the CS communication session comprising the MO CS call or the MT CS call through CSFB procedure”; [0049], “a UE is determined to be in a non-failure state (i.e., a normal state), if the EMM state associated with the UE comprises an EMM-REGISTERED.NORMALSERVICE state”; [0032], “in 3GPP enabled LTE networks, when the UE is in the EMM-REGISTERED.NORMAL-SERVICE (i.e., the normal state), the CS communication session (i.e., the MO CS voice call or the MT CS voice call) is established through the CSFB procedure”; [0030], “in the case of 3GPP LTE networks, the normal state can comprise an EMM-REGISTERED.NORMAL-SERVICE state of the UE”).  
	Dash does not explicitly teach that the MSI is a TMSI.
	However, Iwai further teaches a TMSI ([0093], “eNodeB 112 receives the S1AP: Paging, creates an RRC: Paging message, and transmits the RRC: Paging message through a Paging control channel (PCCH), a Paging channel (PCH), and a Physical downlink shared channel (PDSCH). This RRC: Paging message is addressed to the temporary identifier (i.e., S-TMSI) that the source MME 121S has allocated to the UE”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Iwai with the teaching of Dash as modified by Iwai in order to ensure the privacy of the mobile subscriber and enable more efficient radio signalling procedures. 
	The combination does not explicitly teach that changing the update status of the UE is to U1 UPDATED.
([0105], “WTRU may change its MM status to U1 updated and may handle the allocated LAI and possibly the TMSI as previously described when the WTRU's combined registration is successful with these IEs included. If a TMSI is not included in the TAU Accept, the WTRU's behavior may be the same as previously specified when the registration is successful without a new TMSI being
included”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Watfa with the teaching of Dash as modified by Iwai in order to enable a wireless transmit/receive unit (WTRU) to place or receive a communication during an ongoing session without service interruption (Watfa [0002]) and have efficient signaling and usage of resources for wireless communications Supporting circuit switched (CS) and packet switched (PS) sessions (Watfa [0003]).

	Regarding claim 14, Dash in view of Iwai teaches the UE of claim 13, wherein the processing circuitry is configured to (Dash [0016], “a processor (e.g., a microprocessor, a controller, or other processing device), a process running on a processor, a controller, an object, an executable, a program, a storage device, a computer, a tablet PC and/or a user equipment (e.g., mobile phone, etc.) with a processing device”): 
 	change an update status of the UE in response to receiving the valid TMSI (Dash [0044], “if it is determined that the UE 202 is operating in the EMM-REGISTERED.NORMAL-SERVICE, the UE 202 is configured to establish the CS communication session (i.e., an MO voice call or a mobile terminating (MT) voice call) through the CSFB procedure”, wherein receiving the valid MSI and establishing a call for the UE, the state would be changed from EMMREGISTERED.ATTEMPTING-TO-UPDATE-MM state to EMM-REGISTERED.NORMAL-SERVICE state; [0116], “when the UE is operating in a non-failure state comprising an EMM-REGISTERED.NORMAL-SERVICE, establish the CS communication session comprising the MO CS call or the MT CS call through CSFB procedure”; [0049], “a UE is determined to be in a non-failure state (i.e., a normal state), if the EMM state associated with the UE comprises an EMM-REGISTERED.NORMALSERVICE state”; [0032], “in 3GPP enabled LTE networks, when the UE is in the EMM-REGISTERED.NORMAL-SERVICE (i.e., the normal state), the CS communication session (i.e., the MO CS voice call or the MT CS voice call) is established through the CSFB procedure”; [0030], “in the case of 3GPP LTE networks, the normal state can comprise an EMM-REGISTERED.NORMAL-SERVICE state of the UE”).  
	The combination does not explicitly teach that changing the update status of the UE is to U1 UPDATED.
	However, Watfa teaches changing an update status of a UE to U1 UPDATED ([0105], “WTRU may change its MM status to U1 updated and may handle the allocated LAI and possibly the TMSI as previously described when the WTRU's combined registration is successful with these IEs included. If a TMSI is not included in the TAU Accept, the WTRU's behavior may be the same as previously specified when the registration is successful without a new TMSI being
included”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Watfa with the teaching of Dash as modified by Iwai in order to enable a wireless transmit/receive unit (WTRU) to place or receive a communication during an ongoing session without service interruption (Watfa [0002]) and have efficient signaling and usage of resources for wireless communications Supporting circuit switched (CS) and packet switched (PS) sessions (Watfa [0003]).

8.	Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dash in view of Iwai, and further in view of Kumar (US 2016/0295451 A1).

	Regarding claim 4, Dash in view of Iwai teaches the method of claim 1, wherein the valid MSI is associated with the UE (Dash [0047], “IMSI identifier that identifies the UE 202”).  
	Dash does not explicitly teach that the MSI is a TMSI.
	However, Iwai further teaches a TMSI ([0093], “eNodeB 112 receives the S1AP: Paging, creates an RRC: Paging message, and transmits the RRC: Paging message through a Paging control channel (PCCH), a Paging channel (PCH), and a Physical downlink shared channel (PDSCH). This RRC: Paging message is addressed to the temporary identifier (i.e., S-TMSI) that the source MME 121S has allocated to the UE”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Iwai with the teaching of Dash in order to ensure the privacy of the mobile subscriber and enable more efficient radio signalling procedures. 
	 The combination does not explicitly teach that the valid TMSI is associated with a current location area of the UE.
	However, Kumar teaches a temporary identifier of a UE is associated with a current location area of the UE ([0005], “UE's context (such as an area in which the UE is located, a temporary identifier of the UE, etc.) is maintained at the network entity 100b and page the UE 100a for any mobile terminated (MT) operation).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar with the teaching of Dash as modified by Iwai in order to continuously reduce congestion at the network by efficiently managing the user equipment (Kumar [0003]). 

 	Regarding claim 5, Dash in view of Iwai teaches the method of claim 1.
	The combination does not explicitly teach wherein the MM service state of the UE is set to ATTEMPTING TO UPDATE based on a failed location area updating procedure with the base station.  
	However, Kumar teaches wherein an MM service state of a UE is set to ATTEMPTING TO UPDATE based on a failed location area updating procedure with a (Kumar [0005], “The UE 100a, after receiving the area update reject message, initiates a Timer (i.e., T3246) and enters an Attempting to Update State with a mobility management entity (MME) in operation 106”).
  	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar with the teaching of Dash as modified by Iwai in order to continuously reduce congestion at the network by efficiently managing the user equipment (Kumar [0003]). 

 	Regarding claim 16, Dash in view of Iwai teaches the UE of claim 13, wherein the valid MSI is associated with the UE (Dash [0047], “IMSI identifier that identifies the UE 202”).  
 	Dash does not explicitly teach that the MSI is a TMSI.
	However, Iwai further teaches a TMSI ([0093], “eNodeB 112 receives the S1AP: Paging, creates an RRC: Paging message, and transmits the RRC: Paging message through a Paging control channel (PCCH), a Paging channel (PCH), and a Physical downlink shared channel (PDSCH). This RRC: Paging message is addressed to the temporary identifier (i.e., S-TMSI) that the source MME 121S has allocated to the UE”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Iwai with the teaching of Dash as modified by Iwai in order to ensure the privacy of the mobile subscriber and enable more efficient radio signalling procedures. 

	However, Kumar teaches a temporary identifier of a UE is associated with a current location area of the UE ([0005], “UE's context (such as an area in which the UE is located, a temporary identifier of the UE, etc.) is maintained at the network entity 100b and page the UE 100a for any mobile terminated (MT) operation).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar with the teaching of Dash as modified by Iwai in order to continuously reduce congestion at the network by efficiently managing the user equipment (Kumar [0003]). 

 	Regarding claim 17, Dash in view of Iwai teaches the UE of claim 13.
	The combination does not explicitly teach wherein the MM service state of the UE is set to ATTEMPTING TO UPDATE based on a failed location area updating procedure with the base station.  
	However, Kumar teaches wherein an MM service state of a UE is set to ATTEMPTING TO UPDATE based on a failed location area updating procedure with a base station (Kumar [0005], “The UE 100a, after receiving the area update reject message, initiates a Timer (i.e., T3246) and enters an Attempting to Update State with a mobility management entity (MME) in operation 106”).
  	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar with the . 
 
Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643